Citation Nr: 0508231	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-18 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army and 
recognized guerrillas.  He had active service from September 
to December 1941; was in a beleaguered status from December 
1941 to April 1942; was missing from April 1942 to October 
1942; had recognized guerrilla service from September 1943 to 
January 1944, and had recognized guerrilla service from 
February 1944 to April 1945.  A Department of Veterans 
Affairs (VA) Administrative Decision approved in May 1992 
shows the veteran has POW (prisoner of war) status from April 
9, 1942, to April 24, 1942.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In April 2003, the veteran, through his representative, 
requested that outpatient treatment records be obtained from 
the East Orange VA Medical Center, where he received 
treatment for PTSD.  Our review of the claims file does not 
find that this was done.  Accordingly, on remand, a request 
for such records should be made.  

In addition, the veteran was afforded a VA Compensation and 
Pension (C&P) examination for PTSD in December 2003.  
However, the VA examiner noted that the claims file was 
unavailable.  The duty to assist includes, in an appropriate 
case, the duty to conduct a thorough and contemporaneous 
medical examination.  The medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed examination.  38 C.F.R. 
§ 3.326, Green v. Derwinski, 1 Vet. App. 121, 123 (1991); 
Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993), cited in Schroeder v. Brown, 6 
Vet. App. 220,

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request outpatient 
treatment records from the East Orange VA 
Medical Center from June 2002.

2.  After completing the foregoing action 
and any additional evidence has been 
associated with the claims folder, the RO 
should schedule the veteran for examination 
by an appropriately qualified physician to 
determine the nature and severity of his 
PTSD.  The claims file must be made 
available to the examiner, and the examiner 
should state that the claims file was 
reviewed.  The examination should include 
any special diagnostic tests that are 
deemed necessary for an accurate 
assessment.   

a.  The examiner should  report all 
psychiatric diagnoses,  specifically 
stating whether PTSD and any  other 
psychiatric disorders are found, and 
whether, if multiple disorders are 
found, PTSD as likely as not caused or  
aggravated the other disorder(s).

b.  The psychiatric examination report 
should contain a detailed account of 
all psychiatric symptoms and 
manifestations.  If there are any 
psychiatric disorders  deemed to be 
unrelated to PTSD, the examiner should 
attempt to specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the 
extent to which PTSD and any related 
disorders affect occupational and 
social functioning, without 
consideration of any unrelated 
disorder(s).

c.  The examiner should also provide a 
numerical score on the GAF Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV), if possible based upon the 
impairment due solely to PTSD (and any 
related disorders).  The examiner is 
asked to include a definition of the 
numerical GAF score assigned, as 
provided in DSM IV.

3.  After the above has been accomplished, 
and after undertaking any development 
deemed essential, the RO should 
readjudicate the appellant's claim with 
consideration of any additional evidence 
added to the record subsequent to the June 
2004 SSOC.  If it remains denied, the 
appellant and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



